UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           -X

  YASER OTHMAN,

                               Plaintiff,
                                                                                      ORDER
                -against-
                                                                            13-CV-4771(NGG)(SJB)
  SERGEANT BENJAMIN BENSON and
  DETECTIVE SANDRA DAILEY,

                               Defendants.
                                                            X
NICHOLAS G. GARAUFIS,United States District Judge.

        Following a trial in this matter held from March 18,2019 through March 20, 2019, ajury

returned a verdict in favor of Defendants on all counts. (Jury Verdict(Dkt. 108).) A judgment

was entered by the Clerk of Court on April 18,2019. (J.(Dkt. 112).) On May 20,2019,

Defendants filed an application seeking costs in the amount of$585 (Defs. Costs Appl.(Dkt.

113)), and Plaintifffiled an opposition to that application on Jrme 3, 2019(PI. Opp'n to Defs.

Costs Appl.(Dkt. 114)). The Clerk of Court subsequently taxed Plaintiff costs in the amormt of

$547.00. (Jvme 7,2019 Not. of Costs Taxed.) Currently pending before the court is pro se

Plaintiff Yaser Othman's opposed motion to set aside the costs taxed against him. (PI. Mot. to

Set Aside Costs Taxed ("Mot.")(Dkt. 115); Defs. Resp. in Opp'n to Mot.("Opp'n")(Dkt. 118).)

       "A district court reviews the clerk's award of costs by exercising its own discretion to

decide the cost question itself." Assocs. Against Outlier Fraud v. Huron Consulting Grp., Inc.,

817 F.3d 433,435 (Mar. 23,2016)(quotation marks and citation omitted)(alteration adopted).

Federal Rule of Civil Procedure 54 provides that costs, other than attorney's fees, should

generally be awarded to a prevailing party absent a statute, federal rule, or court order to the

contrary. Fed. R. Civ. P. 54(d)(1). "[A]n award of costs is the rule, not the exception, because
costs are considered an incident ofjudgment rather than a punitive measure." Moore v. Ctv. of

Del.. 586 F.3d 219,221 (2d Cir. 2009)(quotation marks and citation omitted).

         Plaintiff argues that the "taxing of costs was an error and must be set aside" because

Defendants' application for costs was untimely under Rule 54. (Mot. at 1.) Plaintiff asserts that,

under Rule 54,"a motion for costs must be filed no later than fourteen(14) days after the entry

ofjudgment." (Id) He is mistaken. The rule provides that "[t]he clerk may tax costs on 14

days' notice," Fed. R. Civ. P. 54(d), and does not specify a deadline by which a party may make

such an application. Rather, it is Local Civil Rule 54.1(a)that governs the timing of a party's

application for costs. See Choi v. Citv ofNew York. No. lO-CV-6617(JPO), 2013 WL

1387021, at *1 (S.D.N.Y. Apr. 5,2013). The local rule states that aparty seeking costs may do

so within thirty days after the entry offinal judgment. E.D.N.Y. Local Civ. R. 54.1(a). In this

case. Defendants timely filed their application for costs on May 20, 2019.^ (Defs. Costs Appl.)

         Plaintiff also argues that taking his deposition was not necessary, and so Defendants are

not entitled to recover for costs incurred in connection with obtaining transcripts ofthe

deposition. (Mot. at 2.) The deposition was unnecessary. Plaintiff asserts, because "[pjrior to

the adjudication ofthe present case,[he] gave detailed accounts ofthe facts imderlying the case

on at least three prior occasions" and "[tjranscripts of[his] prior testimonies were provided to

defendants as a part of discovery in the present case." dd.I Plaintiff is incorrect. A prevailing

party may recover "[f]ees for printed or electronically recorded transcripts necessarily obtained

for use in the case." 28 U.S.C. § 1920(2). A transcript is necessarily obtained "if the deposition

was used or received into evidence at the trial, whether or not it was read in its entirety."



^ Judgment was entered on April 18, 2019, and 30 days from that date would have been May 18,2019. But May 18,
2019 was a Saturday, and therefore the deadline was May 20, 2019. See E.D.N.Y. Local Civ. R.6.4 ("Ifthe last day
ofthe period is a Saturday, Sunday, or legal holiday, the period continues to run until the end ofthe next day that is
not a Saturday, Sunday, or legal holiday.").
E.D.N.Y. Local Civ. R. 54.1(c)(2). And "a deponent's testimony at trial alone is sufficient to

end the inquiry as to whether their depositions were used at the trial." Endo Pharm. Inc. v.

Anmeal Pharm.. LLC.No. 12-CV-8115(JPO),2019 WL 2417386, at *5(June 10,2019)(citing

Farberware Licensing Co. v. Meyer Mktg. Co.. No. 09-CV-2570(HB),2009 WL 5173787, at *5

(S.D.N.Y. Dec. 30,2009)(quotation marks omitted)): see Perry v. Metro. Suburban Bus Auth..

236 F.R.D. 110,112(E.D.N.Y. 2006). Here, as Defendants note, Plaintiff testified at trial on

both direct and cross-examination. (Opp'n at 4.) Thus,the transcript of his deposition was used

at trial and was necessarily obtained.

       Finally, Plaintiff argues that the court should set aside the costs taxed because "the costs

alleged by defendants are fraudulent and not correctly stated." (Mot. at 2.) In support ofthis

assertion. Plaintifffirst points out that Defendants "received one original and two copies of

Plaintiff's testimony"(Mot. at 2)when they are only entitled to costs for "the original transcript

of a deposition, plus one copy." E.D.N.Y. Local Civ. R. 54.1(c)(2). However,the Clerk of

Court adjusted its award of costs accordingly, using information provided by Defendants in their

application for costs. (See Jime 7,2019 Not. of Costs Taxed ("The cost ofthe deposition

transcript has been reduced at the rate of$0.12 per page for the disallowed second copy."); May

20,2019 Deck of Erin Ryan in Supp. of Defs. Costs Appl.(Dkt. 113-1).) Plaintiff also claims

that Defendants misrepresented the total costs ofthe transcript, because the deposition testimony

was 134 pages in length and the original copy ofthe transcript cost $3.60 per page, which only

amovmts to $482.40. (Mot. at 3.) But Plaintiff fails to account for the cost ofthe 16 index pages

and the cost for one copy. (See Stenographer Invoices(Dkt. 113-4); Defs. Costs Appl.) With
the additional pages taken into account, as well as the single additional copy,the court finds that

the Clerk of Court's award of$547.00 is correct.^

         For the foregoing reasons. Plaintiffs (Dkt. 115) motion to set aside costs taxed is

DENIED. The Clerk of Court is respectfully DIRECTED to send a copy ofthis order by

certified mail, return receipt requested, to pro se Plaintiff at his address ofrecord.

         SO ORDERED.
                                                                                      s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                                         NljCHOLAS G. GARAUFIS
       July    2019                                                               United States District Judge




^ Sixteen additional pages at $3.60 per page adds $57.60 to the $482.40 calculated by Plaintiff, to make a total of
$540. Defendants also paid $25 for the two additional copies they ordered (Stenographer Invoices), which brings
the total to $565. Because Defendants are only entitled to recover costs for one copy, however, as noted above, the
court agrees with the Clerk that a reduction of$0.12 per page for the extra copy is warranted. This $0.12 per page
cost is taken from a letter from Diamond Reporting, Inc.—^the company that provided the stenographer—estimating
that the cost of making a copy ofa transcript would be about $0.12 per page. (Dec. 23,2016 Diamond Letter(Dkt.
113-5).) That leads to a reduction of$18, leaving the total at $547.00—^the amount initially calculated by the Clerk
of Court. rSee June 13,2019 Not. of Costs Taxed.)
